                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8    PAUL HOLLAND, et al.,                              Case No. 19-cv-02545-SI
                                   9                   Plaintiffs,                         ORDER GRANTING IN PART AND
                                                                                           DENYING IN PART DEFENDANT
                                  10            v.                                         ALLIED UNIVERSAL SECURITY
                                                                                           SERVICES’ MOTION TO DISMISS
                                  11    CITY OF SAN FRANCISCO, et al.,
                                                                                           Re: Dkt. No. 37
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Defendant Allied Security Services (“Allied”) has filed a motion to dismiss the amended

                                  15   complaint. This case was originally assigned to Magistrate Judge Spero, and the motion to

                                  16   dismiss was noticed on Judge Spero’s calendar for May 1, 2020. On March 17, 2020, this case

                                  17   was reassigned to the undersigned judge.        Pursuant to Civil Local Rule 7-1(b), the Court

                                  18   determines that the matter is appropriate for resolution without oral argument. For the reasons set

                                  19   forth below, Allied’s motion to dismiss the amended complaint is GRANTED in part and

                                  20   DENIED in part.
                                  21

                                  22                                            BACKGROUND

                                  23          The amended complaint alleges two causes of action against Allied: the ninth cause of

                                  24   action for negligence and the eleventh cause of action for malicious prosecution. Plaintiffs allege

                                  25   that Allied is vicariously liable for the actions of its employee, defendant Mark Hankins. Plaintiffs

                                  26   allege that on December 6, 2018, Hankins, who was working as an Allied security guard, called
                                  27   911 and reported that plaintiffs had committed a commercial burglary at the Stonestown Mall.

                                  28   First Amended Compl. (“FAC”) ¶¶ 16-20. The FAC alleges that plaintiffs had not committed a
                                   1   burglary, and that “[t]he truth of the matter is that both of the Plaintiffs had decided to walk to a

                                   2   nearby McDonalds to get something to eat.” Id. at ¶ 21. The FAC alleges that after plaintiffs ate

                                   3   at McDonalds, they walked to their parked cars. “As the Plaintiffs were walking to their parked

                                   4   cars, Defendant Mark Hankins pointed the Plaintiffs out to the police, stating ‘that’s them,’ and

                                   5   the Plaintiffs were immediately approached by the Defendant San Francisco Police Officers,

                                   6   surrounded by said officers, ordered to sit down on the ground, accused of committing a

                                   7   commercial burglary of the Macy’s construction site and were not free to leave.” Id. at ¶ 23. The

                                   8   FAC alleges that Hankins “knowingly and intentionally stated to the Police that he observed the

                                   9   Plaintiffs exiting the former Macy’s department store as proof that the Plaintiffs had committed

                                  10   violations of California Penal Code Sections 459, 466, and 602.1, knowing that these statements

                                  11   were false.” Id. at ¶ 33.

                                  12           Plaintiffs were arrested and criminally charged. Plaintiffs “were both prosecuted for over
Northern District of California
 United States District Court




                                  13   two months until the San Francisco District Attorney’s office subsequently observed body camera

                                  14   footage showing that Plaintiffs did not commit any crimes, and dismissed all of the criminal

                                  15   charges against the Plaintiffs.” Id. at ¶ 31. As a result of the false criminal charges filed against

                                  16   plaintiffs, plaintiff Holland was detained for over two months in the San Francisco County Jail,

                                  17   and plaintiff Nelson was detained for approximately two weeks in the same jail. Id. at ¶¶ 29-30.

                                  18
                                  19                                             DISCUSSION

                                  20           Allied moves to dismiss plaintiffs’ claims for negligence and malicious prosecution.

                                  21   Plaintiffs’ opposition concedes that the negligence claim should be dismissed. Opp’n at 4 (Dkt.

                                  22   No. 40). Accordingly, the Court GRANTS Allied’s motion to dismiss the ninth cause of action

                                  23   against Allied.

                                  24           Allied contends that the malicious prosecution claim should be dismissed because

                                  25   plaintiffs have not alleged that Allied or Hankins acted with malice or that they lacked probable

                                  26   cause, both elements of a malicious prosecution claim. See Greene v. Bank of America, 216
                                  27   Cal.App.4th 454, 464-65 (2013).     Allied argues that plaintiffs have simply alleged that Hankins

                                  28   suspected a crime and then called the police.
                                                                                         2
                                   1            Plaintiffs contend that they have stated a claim because they allege that Hankins falsely

                                   2   reported that he saw plaintiffs exiting the Macy’s construction site. Plaintiffs allege that they

                                   3   never entered or exited the Macy’s construction site and that Hankins was lying when he made the

                                   4   report to the police, thus satisfying the elements of malice and lack of probable cause.

                                   5            The Court agrees with plaintiffs and finds that they have stated a claim for malicious

                                   6   prosecution. “Cases dealing with actions for malicious prosecution against private persons require

                                   7   that the defendant has at least sought out the police or prosecutorial authorities and falsely

                                   8   reported facts to them indicating that plaintiff has committed a crime.” Sullivan v. County of Los

                                   9   Angeles, 12 Cal.3d 710, 720 (1974). Courts have held that alleging a defendant has knowingly

                                  10   made a false report to the police is sufficient to state a claim for malicious prosecution. See

                                  11   Greene, 216 Cal.App.4th at 464-65 (plaintiff satisfied malice and lack of probable cause elements

                                  12   for malicious prosecution where he claimed that bank employee reported that the plaintiff
Northern District of California
 United States District Court




                                  13   threatened to blow up bank where the plaintiff claimed he never made such a threat).

                                  14            Defendant’s remaining contentions lack merit. Defendant asserts that plaintiffs’ claim is

                                  15   barred by California Civil Code § 47. However, “[t]here is no doubt that Civil Code section 47

                                  16   does not affect malicious prosecution actions.”        Fremont Comp. Ins. Co. v. Sup. Ct., 44

                                  17   Cal.App.4th 867, 870 (1996). Defendant also contends that because plaintiffs allege that Hankins

                                  18   lied, the malicious prosecution claim is “analogous to [a] fraud claim,” and thus plaintiffs must
                                  19   allege those facts with particularity as required by Federal Rule of Civil Procedure 9(b). Mth. at

                                  20   10 (Dkt. No. 37). Defendant does not cite any authority for that proposition. The Court is not

                                  21   persuaded that simply because plaintiffs allege that Hankins made a false report, the FAC must

                                  22   comply with Rule 9(b)’s pleading requirements. In any event, the FAC alleges the “who, what

                                  23   and when” of the alleged false report.

                                  24            Accordingly, the Court DENIES defendant’s motion to dismiss the malicious prosecution

                                  25   claim.

                                  26
                                  27

                                  28   ///
                                                                                         3
                                  1                                           CONCLUSION

                                  2           For the reasons set forth above, Allied’s motion to dismiss is GRANTED as to the

                                  3    negligence claim and DENIED as to the malicious prosecution claim.
                                  4

                                  5           IT IS SO ORDERED.

                                  6
                                  7    Dated: March21, 2020
                                                                                     SUSAN ILLSTON
                                  8                                                  United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      4
